Title: To Alexander Hamilton from James McHenry, 17 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 17 July 1799
          
          I recd. your letter of the 12 July inst this morning.
          The representation made by Lt Col Ogden to you relative to Lt. Charles Read of the 11th Rgt. is sufficient in my opinion to justify the acceptance of the resignation of that officer. His resignation is therefore accepted and will be entered to take place from this date.
          I shall make a particular inquiry concerning the state of the articles sent to 11th Regiment. The cartouch boxes were represented to me as new. They are not however of the same pattern as those I am getting made for future use; Mine is according to the English pattern. Some of the Regiments will be furnished with this kind.
          I could almost wish that platters had not been required for the men. They have never been heretofore issued to the troops, and the want of them has never been made a subject of Complaint. I find it difficult to get either them or the bowls.
          I have the honour to be with great respect Sir Your ob St
          
            James McHenry
          
          Major Gen. Alex. Hamilton.
        